Title: To George Washington from the Board of War, 13 April 1780
From: Board of War
To: Washington, George


          
            Sir
            War Office [Philadelphia] April 13th 1780.
          
          The board request your Excellency’s opinion upon the Subject of the inclosed memorandum of Genl Green; dictated by the necessities of the Public. The boats mentioned are about 70, or 80 in number, & will

command £14.00. or £1500 each. and not more than 100 barrels of Tar will be wanted for several months to come. I have the honor to be with the highest respect Yr Excellencys Most Obed. Hble Sert
          
            by ord.Ben. Stoddert Secy
          
        